DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (US 4487344, hereinafter ‘Blackburn’) in view of van Houweling (US 7621549) and Pearson (WO 2016/024091). 

However, van Houweling teaches a bicycle fork comprising a first blade including a first internal slider (90) and a first external slider (92); a second blade including a second internal slider (91) and a second external slider (93); a fork crown connecting the first internal slider to the second internal slider (32); a bridge of the bicycle fork that joins the first external slider to the second external slider (120) as claimed.
Because Blackburn and van Houweling both teach fork structures for the front of a bicycle, it would have been obvious to one of ordinary skill in the art to substitute the suspension fork structure taught by van Houweling for the rigid fork structure taught by Blackburn to achieve the predictable result of providing suspension to the front of the bicycle.
It is noted that the modification set forth above results in the inability to mount the Blackburn rack to the fork crown, as the fork crown is in a fixed location, versus the lower, 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the upper mounting location from the fork crown to the fork bridge as taught by Pearson, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Blackburn as modified above further discloses the bridge mount includes a clip that secures the bridge mount to the fork bridge (forward extending tab 1f, see Pearson); the clip includes a flange that engages a rear portion of the fork bridge (downwardly extending tab, bottom part of 1c below 1f, see Fig. 1) Pearson; the first accessory plate includes a plurality of mounting surfaces, and wherein each of the plurality of mounting surfaces is capable of receiving the accessory cage (unnumbered mounting holes shown in Blackburn Fig. 5); the first arm is contoured to match a shape of the first blade (curved end near 104/104; shown in Blackburn Fig. 5); the first mount comprises a clamp (60, see Blackburn Fig. 6), and wherein the clamp includes a fastener that is used to tighten and loosen the clamp (unnumbered fastener nuts, see Blackburn Fig. 5); the first mount includes a slot that is configured to receive the first arm such that the first mount is secured to the first arm (Blackburn; gap in U-bolt meets 
Blackburn as modified above discloses all limitations of the claim(s) as detailed above, except does not expressly disclose the plurality of openings on each mounting surface, or the relative positioning of the mounting surfaces, or the first mount comprising a pair of clamps as claimed.
However, it is noted that varying the number of already existing components on an invention or varying the relative positioning of existing components are changes which were within the level of ordinary skill in the art since before the effective filing date of the invention as relatively standard design choices.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each mounting surface with a plurality of openings rather than just one and the provide the first mount with a pair of clamps rather than just one, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the mounting surfaces such that they are positioned at an angle relative to each other, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each mounting opening with threaded inserts as taught by Blackburn in other areas, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn et al. (US 4487344, hereinafter ‘Blackburn’) in view of van Houweling (US 7621549) and Pearson (WO 2016/024091) as applied to claim 1 above, and further in view of Bretl et al. (US 12204885, hereinafter ‘Bretl’).
Blackburn as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the fender as claimed.
However, Bretl teaches a similar bicycle mounted holder being provided with a fender (229) as claimed.
All of the component parts are known in Bretl and Blackburn.  The only difference is the combination of all the known elements into a single device by incorporating the fender taught by Bretl into the rack assembly taught by Blackburn.
Thus, it would have been obvious to one having ordinary skill in the art to add the fender taught by Bretl on the rack assembly taught Blackburn as modified above, since the fender in no way affects the other functions of the rack assembly and fender can be .

Response to Arguments
6.	Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive.
	Applicant argues that the substitution proposed in the rejections would render the entire invention of Blackburn inoperable for its intended purpose. This argument has been considered, however is not persuasive. Attaching the rack of Blackburn to a sliding fork and fork bridge, rather than a fixed bicycle fork and fork crown does not render the Blackburn device inoperable, rather it simply relocates the mounting points of the storage rack. The storage rack functionality remains unchanged, contrary to applicant’s assertion.
	Applicant next argues that it would not have been logical to mount the rack of Blackburn as suggest because it would require significant modification and is not suggested by the references. This argument has been considered, however is not persuasive. Referencing Fig. 5 of Blackburn, the only modification that would be required to attach the fork crown mount 102 to a fork bridge would be to reduce the height of the rack by shortening the vertical bars (96, 96’, 100, 100’). This would allow the lower portion of the device to be attached to the fork sliders and the upper portion to be mounted to the fork bridge. Pearson further supports this modification by demonstrating that it was known to mount accessories to a bicycle fork bridge prior to the invention by applicant. That Pearson teaches a mudguard rather than a rack does 
	Applicant is reminded that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” 82 USPQ2d at 1396.
	Applicant next questions the basis for Examiner’s assertion that the next logical place to mount the rack would be the fork bridge of van Houweling. It is noted by the Examiner that when modifying Blackburn by adding the van Houweling fork sliders/bridge, literally the only possible place to mount the rack to allow the functionality of the sliders would be the fork bridge. This would be readily recognizable to one having ordinary skill in the art prior to the invention by applicant. This, combined with Pearson teaching the knowledge of mounting accessories to a bicycle fork bridge supports the Examiner’s position.
	Applicant next argues that Blackburn’s bracket 102 does not meet the scope of being a bridge mount because it is screwed to the rear of the fork crown and does not rest upon anything. This argument has been considered, however is not persuasive in light of the Blackburn mount resting upon the back side of the attachment point. Applicant claim language does not require the bridge mount to rest on top of the bridge as argued by applicant or detail any special relationship between the bridge mount and the bridge. 

	For the reasons stated above, as well as those set forth in the rejections above, applicant’s arguments are not persuasive and the rejections are maintained.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
July 8, 2021